DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-9, 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, 17, 20- 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11 recites “a firewood shape”. It is not clear from the specification what the definition and/or description of “firewood shape” and therefore claim 1 and the dependent claims are indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toida et al. (JP2011093774A; Google translation provided).
Regarding claim 1, Toida et al. teaches molded, carbonized dried plant biomass which meets a broad and reasonable interpretation of a solidified porous carbon material (page 4, paragraph 7). It is the position of the Office the statement “a plant-derived material in a solidified form prior to carbonization so as to increase a number of reaction surfaces or adsorption pores per unit volume after carbonization” is not limiting because it simply expresses the intended result of a process step, MPEP §2111.04.  Toida et al. teaches a total pore volume of 0.5-1.2 cc/g which meets the limitation of wherein a cumulative pore volume is in a range of 0.4 to 1.2 cc per 1 gram of the solidified porous carbon material (page 6, paragraph 1). Toida et al. teaches the activated carbon is comprised of mesopores and micropores wherein the mesopore volume ranges from 0.1 to 0.5 cc/g (page 6, paragraphs 6-9).  One can therefore deduce the micropore volume is less than 0.7 cc/g and encompasses a pore volume based on MP method ranging from 0.040 cc to 0.1 cc per gram of the solidified porous material (page 6, paragraphs 6-9).  Toida et al. teaches a cylindrical molded product and therefore meets the limitation of wherein the solidified form of the plant-derived material is a cylindrical shape (page 6, paragraph 14). 
Regarding claims 2-3, Toida et al. teaches the activated carbon is comprised of mesopores having a pore width of 2.0 nm or more and less than 50 nm wherein the mesopore volume ranges from 0.1 to 0.5 cc/g (page 6, paragraphs 6-9).
Regarding claims 7-9, Toida et al. teaches and activated carbon derived from plant material such as chaff (page 1, abstract).  It is the position of the Office the material taught by Toida et al. is the same or similar material claimed by applicant’s solidified plant material.  It is therefore the position of the Office the porous carbon taught by Toida et al. would meet the stated ignition residue and destruction hardness claimed by applicant.
Regarding claim 17, Toida et al. teaches a density of 0.31 g/cc (Table 1).
Regarding claim 20, Toida et al. teaches a cylindrical molded product and therefore meets the limitation of wherein the solidified form of the plant-derived material is a cylindrical shape (page 6, paragraph 14). One of ordinary skill in the art can determine through routine experimentation the optimal configuration for the cylindrical shape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached M-W noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        06/10/2022